UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 03-1214




In Re: LORI      BLAQUIERE,    MICHAEL   STEPHEN
ZARLENGA,

                                                         Petitioners.



                  On Petition for Writ of Mandamus
                 (CA-96-361-7-10, CA-97-3590-7-10)


Submitted:   March 14, 2003                 Decided:   March 27, 2003


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lori Blaquiere, Michael Stephen Zarlenga, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lori Blaquiere and Michael Zarlenga filed this petition for a

writ of mandamus seeking an order directing the district court for

the District of South Carolina to vacate several orders and grant

the relief denied by those orders, and an order to the Judicial

Panel on Multidistrict Litigation directing the Panel to vacate its

order remanding Petitioners’ cases to the district court for the

District of Rhode Island pursuant to 28 U.S.C. § 1407 (2000).

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402

(1976).    Mandamus relief is only available when there are no other

means by which the relief sought could be granted.        In re Beard,

811 F.2d 818, 826 (4th Cir. 1987).      The party seeking prohibition

or mandamus relief carries the heavy burden of showing that he has

no other adequate means to attain the relief he desires and that

his entitlement to such relief is clear and indisputable.        Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980); In re First

Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Mandamus

may not be used as a substitute for appeal.           See In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

     We have reviewed the petition and find it fails to present the

extraordinary circumstances justifying the grant of the writ.

Accordingly, we deny Petitioners’ motions to proceed in forma

pauperis    as   unnecessary,   deny   Petitioners’   motion   for   the


                                   2
appointment of counsel, and deny the petition for writ of mandamus.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                          PETITION DENIED




                                    3